Opinion by
Morrison, J.,
This was an action begun before a justice of tbe peace upon a claim for work and labor done under a parol contract, and it came into the court of common pleas by appeal. A careful examination of the plaintiff’s declaration or statement of claim, and the notice that the same was filed in the court of common pleas, and that a copy thereof was delivered to the defendant, convinces us that a good cause of action was stated and that the declaration furnished a basis for liquidation, so that under the law and the rules of court the defendant was called upon to file an affidavit of defense. This he failed to do and judgment was regularly entered against him for want of an affidavit of defense. It is alleged and argued that the defendant was incapacitated on account of habitual drunkenness to make a binding contract, but we are not convinced that he ought to be relieved on this ground. We are all of the opinion that the judgment ought to be affirmed. Upon examination of the clear and full opinion of the learned judge of the court below we do not think it necessary to add anything further to what he has said, and upon that opinion the affirmance of the judgment can safely rest.
The assignments of error are all dismissed and the judgment is affirmed.